09/29/2020


           IN THE SUPREME COURT OF THE STATE OF-MONTANA
                                                                                          Case Number: PR 06-0544


                                         PR 06-0544
                                                                    SEP 2 9 2020
                                                                  BoN..vn
                                                                           C3reenwood
                                                                Clerk- of Supreme
                                                                                  Court
 IN RE PETITION OF JEFF NEHRING FOR                                State of
                                                                             Montana

 REINSTATEMENT TO ACTIVE STATUS IN                                     ORDER
 THE BAR OF MONTANA



       Jeff Nehring has petitioned this Court for reinstatement to active status in the State
Bar of Montana. Nehring was placed on inactive status for failing to comply with the Rules
for Continuing Legal Education for the reporting year ending March 31, 2020. Attached
to the Petition is a letter from the State Bar stating that Nehring has now completed all CLE
requirements for that reporting year. The Petition states that Nehring is not currently
subject to disciplinary proceedings and has not committed any acts or omissions
sanctionable under the Rules ofProfessional Conduct while on inactive status. Good cause
appearing,
       IT IS HEREBY ORDERED that the petition of Jeff Nehring for reinstatement to
active status in the State Bar of Montana is GRANTED. Upon payment of any remaining
dues, fees, and the state license tax to the State Bar of Montana,Pospisil shall be reinstated.
       The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
       DATED this 2---9 Clay of September, 2020.
2